DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  “polymide” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “an encapsulating polymer material layer comprising a planarizing surface region and a void region,” and “a compound interlayer region configured on a surface 
Claim 19 recites “the plurality of thin film battery devices comprises one or more compound layers... ” This is unclear because the “compound layers” appears to be a reference to the previously recited “compound interlayer region”, wherein the compound interlayer region is defined as containing “two or more layers.” However, these layers are not defined as “compound layers.” As such, the claim is unclear. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 20110076550).
Liang et al. is directed to a multi-layered solid state battery device comprising a substrate (e.g., 24b) and a plurality of thin film battery devices overlying the substrate (Figs. 8/11), each 
Liang, while it necessarily teaches steps of “forming” a first device (battery) layer, an interface region, a scaffold material layer, and a second device (battery) layer, does not expressly teach that the layers are formed “on” or “overlying” the preceding layers, insofar as the claim is interpreted as requiring a specific order of performing the steps.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04.  Furthermore, in the art of thin-film lithium batteries, it is known that such batteries are generally made by an iterative deposition process that begins with a substrate and provides successively deposited layers upon said substrate.  Accordingly, it would be obvious to form the layers of Liang in a successive manner, beginning with the substrate.  Accordingly, the method recited in claim 1 would be rendered obvious.   


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al as applied to claim 1 above, and further in view of WO 2016/060757.
Regarding claim 2, Liang further teaches that the substrate can be glass, metal or ceramic ([0033]).  Regarding claims 2, 10, and 17, the encapsulating polymer serve as a planarizing structure having a planarizing surface region.  Regarding claim 4, the polymer materials are 
Liang et al. do not expressly teach that the device comprises, at an interface region thereof, a transfer material (layer), a trapping material (layer), and a void region as recited in 
WO 2016/60757 is directed to a thin film battery device.  In [0063] et seq., the reference teaches a technique of using multiple thin film layers as diffusion layers in a thin film electrochemical system.  The layers comprise a disappearing layer, a passage layer, and a diffusing or host layer.  The disappearing layer corresponds to the claimed “transfer layer” and the passage layer and diffusing layer correspond to the claimed “trapping layer.”  It is disclosed in [0064] that the disappearing layer “will be evacuated as the species diffuse through neighboring layers, [which creates] vacated space,” corresponding to the claimed “void region.”  Regarding claims 14-16, the transfer material is a lithium material (atoms or ions), and the trapping material (passage layer) is any of the species recited in claim 16 and some of the species recited in claim 4 ([0064]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to incorporate the above structure of WO ‘757 into the device of Liang et al.  In [0063], WO ‘757 discloses that “the vacated space will be served [sic] as a stress discontinuity so that overall stresses inside the thin film electrochemical system or thin film devices will be reduced and prolong its service life.”  It is noted that one of the purposes of the polymer layer of Liang et al. (60/80) is to function as an elastic layer.  Accordingly, the incorporation of the layered structure of WO ‘757 into one or more areas containing encapsulating or scaffolding polymer of Liang et al. would be in furtherance of the purpose of those polymer layers, that is, to absorb stresses of the electrochemical device.  Accordingly, it would be obvious to position the layered structure for example, at the top of encapsulating polymer 60c in Fig. 8, or in the middle of polymer layer 80b 
Regarding claim 3, the polymer layers and void regions are configured to fill in a pinhole or crack structure of the battery device, and the void region(s) would provide electrical, chemical and/or mechanical isolation between the devices.  
Regarding claim 6, the polymer layers and void regions are configured to reduce stress.
Regarding claim 7, the scaffold polymer results in formation of a planarized surface region relative to the void region (i.e., the modification of Fig. 11 of Liang). 
Regarding claim 13, it would be obvious to use an encapsulating layer or scaffold layer having a thickness of less than 10 microns.  Thickness is discussed in [0060] of Liang, and the thickness is a result-effective variable that can be routinely optimized.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 24, 2021